It appeared that upon a settlement made between, the defendant and her son Richard some years since, a balance was found due to him of £300 for which she gave her note to said Richard, and they executed mutual discharges to each other. Now she moves to be permitted to show that there were mistakes in the settlement she made with her son, over the head of said discharges, more than to the amount of said note, and thereby evince that she was not his debtor, which was strongly objected against by the plaintiff, but was granted by the court. And upon a full investigation of the matters the couid found that there were mistakes made in said settlement against the defendant to the amount of a greater sum than her said note was given for, and that in equity and good *354conscience she owed said Richard nothing, and accordingly found that she was not factor nor debtor to the said Richard, and that she recover her cost.
Actions of this nature and the inquiries upon them have been considered and treated much in the same manner as suits in chancery. And the creditor is entitled.to recover out of the garnishee only what in equity and good conscience the absconding debtor is entitled to have and recover.